Citation Nr: 1115949	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a herniated lumbar disc with post operative discectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a herniated lumbar disc with post operative discectomy.

This appeal was previously before the Board and the Board remanded the claim in March 2009 and December 2009 for additional development.  The case has been returned to the Board for further appellate consideration.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Lumbar spine disc or degenerative disease was not shown in service or for many years thereafter, and there is no competent medical evidence linking the current disorder to service.


CONCLUSION OF LAW

The criteria for establishing service connection for herniated lumbar disc with post operative discectomy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an April 2004 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An April 2006 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  A similar letter was issued in January 2010.  The case was last readjudicated in December 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the service personnel records, the reports of VA examinations, VA treatment reports, Social Security Administration (SSA) records, and statements from the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Turning to the evidence, the Veteran claims that he is entitled to service connection for a low back condition.  He has related that during active service while he was helping to load ammunition onto the U.S.S. Cochrane he caught a falling 75 pound shell with his right hand, arm, and shoulder, which resulted in him experiencing problems with his low back since that time.

Service treatment records contained in the claims folder indicate that the Veteran complained of low back pain in April 1969.  However, during the July 1971 examination upon discharge from active service, no abnormalities were noted with regards to the spine.  

An October 1971 VA examination report indicates that the Veteran complained of back pain and noted the incident of the Veteran being struck by the shell.  Upon physical examination, right straight leg raising to 45 degrees and bilateral simultaneous hip flexion to 110 degrees resulted in low back pain in the lumbar spine region.  The diagnosis included right sacroiliac strain.  

VA treatment records show that in March 1977 the Veteran reported a history of chronic low back pain, which he attributed to an injury during service.  He said that his low back pain makes him collapse because his legs become weak.  Upon physical examination, the back appeared to be normal, with no sign of muscle spasm and no limitation in the range of motion.  The physician diagnosed the Veteran with low back pain, etiology unknown.  Records dated from April through June 1978 indicate that the Veteran provided a history of low back pain of 10 years duration, which he first experienced after catching a 70 pound shell in his arms.  Immediately following this incident the Veteran noted a sharp generalized pain in his lower back, but no radiation of pain down his legs.  However, the next day he did notice some pain going into both legs.  He reported having had episodes of low back pain with radiation off and on for the previous 10 years.  The examining physician noted in June 1978 that the Veteran was working at that time as a race car builder.  The physician assessed that the Veteran's history and physical findings were suggestive of nerve root involvement on the left side, L5-S1.

VA treatment records dating since June 2003 reveal that the Veteran reports that he initially injured his back in 1969 during active service and has had increasing pain ever since.  These records also show that he indicated that he reinjured his back in May 2002 when he pulled something in the low back area and again in January 2003 while greasing the bottom of a truck, at which time he stopped working as a truck driver.  July 2003 magnetic resonance imaging (MRI) of the lumbar spine revealed mild bulging disc present at the lower lumbosacral spine including L3-L4, L4-L5, and L5-S1 interspaces and mild disc space narrowing at L5-S1 interspace.  The impression was of no definite signs of disc herniation or bony spinal stenosis seen, degenerative arthritis, and mild generalized bulging disc present at L3-L4, 
L4-L5, and L5-S1 interspaces.  In March 2004, a lumbar myelogram showed central and left lateral disc herniation L4-L5 with compromise of the nerve root.  A March 2004 computed tomography (CT) scan of the lumbar spine showed moderately large central and left lateral disc herniation L4-L5 with migration of the disc fragment superior to the disc space level, and significant compromise of the dural space and the neural foramina on the left.  In June 2004, the Veteran underwent 
L4-L5 discectomy.

Social Security Administration records show that in June 2004, the Veteran was granted disability benefits for a primary diagnosis of disorders of the back (discogenic and degenerative) from January 2003, the date that he reported injuring his back while working on a truck.

The Veteran was afforded a VA spine examination in July 2004, and the examiner stated that the Veteran's claims folder and service treatment records were available and reviewed.  The examiner noted that the Veteran had been a truck driver until an on-the-job injury in January 2003.  The Veteran claimed that he had a low back strain which occurred during active duty when a shell weighing about 75 pounds was being handed down while he was standing on a batten and another one fell and he grabbed it with his right arm and strained his lower back.  The examiner noted that the service treatment records contained one note dated in May 1969, indicating that the Veteran had chronic back pain (he stated neck and upper back) and would like X-rays and evaluation of present status.  On the same date is a note signed illegibly by the examiner indicating that X-rays were normal and that the Veteran had a history of pain but no limitations of motion.  The VA examiner stated that the impression of the in-service examiner was that the Veteran had very little, if any, pain and that the possibility of malingering was entertained by that examiner.  The VA examiner noted there was another record dated in November 1970, which indicated that the Veteran was having complaints of pain in the neck, back, and shoulder areas and was again referred for evaluation.  It was the in-service examiner's opinion that the two-year history of cervical and upper thoracic aching pain were of a muscular sprain type origin.  The VA examiner stated that there was no indication of any complaints of low back pain nor any treatment for any low back pain that the examiner could see anywhere in the service medical records.  

Regarding the lumbar area, the Veteran stated that he had experienced chronic low back pain for which he had been treated over the years.  The examiner could not verify that based upon the medical records.  The examiner stated that Veteran reported his back pain was made worse in January 2003 from an on-the-job injury.  The Veteran was working on a truck when he sustained acute low back pain.  The examiner noted that the impression of a July 2003 MRI was of no definite signs of disc herniation or bony spinal stenosis, degenerative arthritis, and mild degeneralized bulging disc present at L3-L4, L4-L5, and L5-S1 interspaces.  The Veteran had a CT myelogram performed in the lumbar spine in March 2004, the impression of which was of central and left lateral disc herniation L4-L5 with compromise of the nerve root.  A CT scan of the lumbar spine on the same date yielded an impression of moderately large central and left lateral disc herniation 
L4-L5 with migration of the disc fragment superior to the disc space level, and significant compromise of the dural space and the neural foramina on the left.  The Veteran underwent lumbar discectomy in June 2004.  The Veteran stated that he still had pain in his low back with radiation down to the left lower extremity.  
X-rays of the lumbar spine taken during the examination revealed diffuse degenerative changes and osteophytosis with intervertebral disc space narrowing.  After a physical examination, the diagnoses included herniated lumbar disc L4-L5 post recent discectomy, still in convalescent.  With regards to whether the Veteran's lumbar spine condition is service-connected, the examiner stated he would leave that to the discretion of the rating specialist, but that he saw nothing in the service treatment records relative to the lumbar spine.  

VA treatment records show that in August 2005, an MRI of the lumbar spine showed moderate central and paracentral recurrent disc protrusion L4-5 and mild L3-4 stenosis.  A March 2007 MRI showed L3-4 central disc protrusion, with marked stenosis.  In May 2007, the Veteran underwent a partial L3 laminectomy, bilateral L3-4 discectomy.  

The Veteran was afforded another VA examination in June 2009, during which the claims file was reviewed.  The Veteran reported that he initially injured his back in 1969, while he was on active duty, when he was picking up ammunition.  The examiner noted that a review of the service treatment records showed an entry in April 1969, which stated "low back pain" in just one sentence.  It was treated with an analgesic.  The examiner noted the Veteran served for two more years on active duty after that injury and low back pain was not mentioned again in the service medical records.  The examiner further noted that in November 1970, the Veteran was seen with cervical pain and upper thoracic pain, which was called upper back pain, but the Veteran was not seen with low back pain.  He also noted the Veteran was seen in consultation in May 1969 for chronic back pain, which was defined as neck and upper back pain.  The examiner noted that the Veteran was evaluated post-service during a VA examination in October 1971.  During this examination, neck and back pain were mentioned, although it was not clarified whether this was the upper or lower back.  However, X-rays of the lower back were also obtained and were unremarkable.  The examiner related that the Veteran was seen by VA in June 1978 and was diagnosed with degenerative disc disease of the lumbosacral spine with pain radiating in to the left leg.  At that time, the Veteran was working as a race car builder.  The next entry in the claims file was an MRI scan of the lumbar spine obtained by VA in July 2003.  The impression was of no definitive signs of disc herniation or bony spinal stenosis, degenerative arthritis, and mild generalized bulging discs present at L3-L4, L4-L5, and L5-S1.  The examiner noted the Veteran had surgery performed on his lumbosacral spine in 2004 and L4-L5 discectomy on the left side was performed.  A second surgery was performed in November 2007, which was partial laminectomy of L3 and bilateral L3-L4 discectomy.  

Following the physical examination, the VA examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral spine status post two surgeries.  The physician stated that no opinion could be offered without resorting to mere speculation, but provided a detailed explanation for that conclusion.  Specifically, the examiner explained that the original back injury was in April 1969 and the Veteran was not seen again for the same problem while he was on active duty, and he was released in July 1971.  Chronicity of symptoms from the date of onset is not established.  X-rays of the lumbosacral spine obtained in October 1971 in conjunction with the first VA examination were reported to show slight flattening of the lordotic curve, but were otherwise unremarkable.  The Veteran worked on race cars and could have injured his back.  The Veteran was then seen with back pain and possible symptoms of radiculopathy in June 1978, nine years after the initial trauma.  He had been working on race cars, which would be difficult with a ruptured disc.  Then there is a gap of 13 years before the Veteran is seen in the VA Neurology Clinic and regular follow-up is started.  The actual diagnosis of degenerative disc disease is fully established in 2004, 35 years after the initial injury, and then surgeries were performed.  The examiner stated that in this scenario, no direct link between the initial injury and the emergence of back problems can be established.

In January 2010, the June 2009 VA examining physician provided an addendum to discuss the Veteran's VA hospitalization in March 1977, which mentioned chronic low back pain.  The examiner noted that the claims file was available for review.  The examiner related that the Veteran was released from active duty in July 1971 and this hospitalization was in March 1977, six years after the Veteran was released from active duty.  The examiner opined that there could be no expectation that this hospitalization will provide a nexus for service connection while the Veteran was on active duty.  In any case, in the discharge summary, the primary care physician clearly states that the back examination was negative.  The examiner said that as stated in the VA examination report of June 2009, chronicity of back pain and continuity of treatment was not established while the Veteran was on active duty or within a year of release from active duty.

After careful consideration of the evidence of record, the Board finds that service connection is not warranted for a herniated lumbar disc with post operative discectomy.  The Veteran has related that he has experienced problems with his low back since he caught a falling 75 pound shell during active service, and the service treatment records indicated that he complained of low back pain in April 1969; however, no abnormalities were noted with regards to the spine during the remainder of service or on the July 1971 examination upon discharge from service.  

Further, there is no competent medical opinion linking the Veteran's current herniated lumbar disc with post operative discectomy to active service.  Although he is competent to state his symptoms, the Veteran is not, as a layperson, qualified to render a medical diagnosis or an opinion concerning the relationship of his current lumbar spine disability to service, as the disability at issue requires medical expertise to diagnose and evaluate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, although the Veteran contends he has suffered from low back pain since his claimed in-service injury, whether the symptoms he experienced in service or following service are in any way related to his current low back disorder requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  There is no competent opinion in the record linking the current disorder to service, and the VA examiner found that the evidence does not establish a direct link between the initial injury and the emergence of the Veteran's current low back problems.  The examiner reviewed the claims file, examined the Veteran, and provided a rationale for these opinions.

In summary, any in-service low back complaints were acute and resolved during service, and there are no competent medical opinions in the record which establish a link between his current herniated lumbar disc with post operative discectomy and service.  Additionally, arthritis did not become manifest to a compensable degree within 1 year from the date of termination of active service.  Therefore, the preponderance of the competent evidence is against a finding of entitlement to service connection for herniated lumbar disc with post operative discectomy on a direct or presumptive basis.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for herniated lumbar disc with post operative discectomy is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


